Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1- 20 are directed to method/system of blocking path detection. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The claim 15 is directed to a method, i.e., a series of steps or acts, for providing a performance guaranty. A process is one of the statutory categories of invention. The claim 15 recites the steps of identifying a service running on one or more of the plurality of hosts identifying a service running on one or more of the plurality of hosts; determining a stretch factor for a recurring load pattern for the service running on the one or more of the plurality of hosts; and storing an identifier identifying the identified service together with the determined stretch factor, wherein the stretch factor associates a first load pattern having a first time series of a first length to  a second load pattern having a second time series of a second length different from the first length similar which can be an abstract idea. The mere nominal recitation of element does not take the claim limitation out of the mental processes grouping. Thus, the claim 1 recites a mental process. Thus, the claim is directed to an abstract idea.
The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1, for example, recites storing an identifier identifying the identified service together with the determined stretch factor, wherein the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length; determining a stretch factor for a recurring load pattern for the service running on the one or more of the plurality of hosts; wherein the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length in which these steps of being practical perform in mind and the additional elements do not amount  significantly more than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.
Dependent claim 16-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 1 and 8 are directed to a system comprising a processor and a memory having instructions stored which, a memory. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of devices). 
The claims 1 and 8 recite at least one computing device comprising at least one processor; a memory comprising executable instructions, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least identify a task request comprising a task and a Boolean predicate for task assignment; assign the task to a task execution engine of the plurality of task execution engines, wherein the task execution engine is embedded in a distributed application process executed by a node, and the task is been assigned based on an analysis of the task execution data that indicates: the Boolean predicate is true, and a capacity of the task execution engine is sufficient to execute the task which can be performed mentally. The mere nominal recitation of a generic central processing unit (CPU) core of the computing device does not take the claim limitation out of the mental processes grouping. Therefore, claim recites a mental process and is directed to an abstract idea.
The claims 1 and 8 are not include the additional elements limitations in addition to the abstract idea. The claim recited the additional limitations of at least one computing device comprising at least one processor; a memory comprising executable instructions, wherein the instructions, when executed by the at least one processor. These generic computer components are claimed as at least one computing device comprising at least one processor; a memory comprising executable instructions, wherein the instructions, when executed by the at least one processor,  identify a task request comprising a task and a Boolean predicate for task assignment; assign the task to a task execution engine of the plurality of task execution engines, wherein the task execution engine is embedded in a distributed application process executed by a node, and the task is been assigned based on an analysis of the task execution data that indicates: the Boolean predicate is true, and a capacity of the task execution engine. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the process perform generic computer functions. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Dependent claims 2-7, 9, and 10 -14 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0236034 A1) in view Petit (US 9,191,299 B1).
As to claims 1, 8 and 15, Smith teaches a system comprising:
at least one computing device comprising at least one processor (were to support packet-switched communication between computers over internets composed of networks based on diverse network technologies, paragraph [8]);
a memory comprising executable instructions, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least (the router devices 1002-1016 may be conventional routers with standard forwarding technologies integrated into these routers and their software, modified to implement the techniques of the present in, paragraphs [60-63]): 
monitor task execution data from a plurality of task execution engines (the Internet routing architecture is based on a best effort communication model in which the "best" path is pre-computed by each router to all destinations, paragraphs [8-10]; the BCMR algorithm computes the shortest set of routes between each source node and destination node that satisfies the full range of policy constraints possible in the network. This set is used to route flows over paths that satisfy the desired policy constraints on the use of network resources for a given flow, paragraph [28]; a traffic classification function is then defined for assigning new flows to paths that meet the Boolean constraints relevant for the new flow and have capacity for the new flow, thereby reducing congestion, paragraphs[30-32]; an alternative solution is suggested by the observation that the set of usable routes for a given flow are those where the performance constraint is satisfied, and both the routing table constraint and the flow constraint evaluate to True, paragraphs [83-85]), the task execution data comprising reported capacities for the plurality of task execution engines (an alternative solution is suggested by the observation that the set of usable routes for a given flow are those where the performance constraint is satisfied, and both the routing table constraint and the flow constraint evaluate true,[83-85]; select paths for flow requests that meet the policy requirements of a specific flow, paragraph [31]; each truth assignment to the flow's policy constraints, the shortest route from the set of routes where this truth assignment is satisfying for the flow's policy constraints… A traffic classification function is then defined for assigning new flows to paths that meet the Boolean constraints relevant for the new flow and have capacity for the new flow, thereby reducing congestion, paragraphs [30]–[32]);
identify a task request comprising a task and a Boolean predicate for task assignment (the policy requirements of a flow are specified in a declarative manner, paragraph [22]; each flow request there is a set of Boolean expressions (specifying the policy constraints for the flow) that express the desired policies for routing of traffic for the given flow in the network, paragraphs [29]-[31]);
assign the task to a task execution engine of the plurality of task execution engines (packet routing method includes computing, for a source node in the data network and a destination node in the data network, abstract; the network equipment selects, for a packet (or flow) originating from a source node and addressed to a destination node, a route selected from the set of multiple routes computed in step 600. The path selection may be implemented, paragraphs [58-62]), wherein the task execution engine is embedded in a distributed application process (packets of environmental factor) executed by a node (currently micro-segmentation is only implemented in virtualized environments, ; in terms of a port the packet arrives on, or in terms of one or more other environmental factors, paragraph [67]; the first router that handles a packet (segment) needs to perform a traffic classification before forwarding it, paragraph [64]), and the task is being assigned based on an analysis of the task execution data (for a packet (or flow) originating from a source node and addressed to a destination node, a route selected from the set of multiple routes computed in step 600. The path selection may be implemented, for example, using an oracle that always assigns flows to paths that both satisfy the flow's QoS requirements and have adequate available bandwidth for the new flow, paragraphs [55-72]; a traffic classification function is then defined for assigning new flows to paths that meet the Boolean constraints relevant for the new flow and have capacity for the new flow, paragraph [30]; for a packet (or flow) originating from a source node and addressed to a destination node, a route selected from the set of multiple routes computed in step 600. The path selection may be implemented, paragraphs [55-72]) that indicates:
 the Boolean predicate is true, and a capacity of the task execution engine is sufficient to execute the task (a traffic classification function is then defined for assigning new flows to paths that meet the Boolean constraints relevant for the new flow and have capacity for the new flow, paragraph [30]; for a packet (or flow) originating from a source node and addressed to a destination node, a route selected from the set of multiple routes computed in step 600. The path selection may be implemented, paragraphs [55-72]; for example, using an oracle that always assigns flows to paths that both satisfy the flow's QoS requirements and have adequate available bandwidth for the new flow, paragraphs [55-72]).
If a task fails a certain number of times, the task is preferably added to a failure repository (e.g. to be examined by a support team). In one or more preferred implementations, because the tasks are stored in persistent queues and current state is stored with the task, new server instances can be created to process items on the fly. In one or more preferred implementations, if certain steps of the workflow require minimal resources, the queue listeners for different queues are started on the same server (potentially at the cost of losing the ability to scale steps individually).
Smith does not teach enqueue the task in a persistent queue and execute the task in the distributed application process. However, Petit enqueue the task in a persistent queue (inputting into a first processing queue only the data retrieval operations requiring said first predetermined task to be performed (paragraphs [75-102]); and 
execute the task in the distributed application process (listener may be configured to assign a task to a worker, paragraphs [75-102]), wherein the task is retrieved from the persistent queue (the task is removed from the incoming queue, paragraphs [140-147]).
It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of enqueue the task in a persistent queue and execute the task in the distributed application process as taught by Smith into Petit to allow listeners to effectively pick up discrete tasks and process them independently of other tasks.

As to claim 2, 9, and 16, the task is retrieved from the persistent queue by at least one of: the task execution engine, and a local monitor for the node (a task is indicated to be in progress once it has been sent to a listener, and is then marked completed and removed from the queue once confirmation has been received that the task has been completed, col. 6, lines 20-31).
As to claim 3 ,10 and 17, Smith teaches on the instructions, when executed by the at least one processor, cause the at least one computing device to at least: receive, from a local monitor executed on the node, an actual resource usage of the node (providing policy-control of the use of network resources for network applications and administrators through the routing of traffic over multiple paths between a given source and destination, paragraphs [16-20]).

Claims 4, 6, 7, 11, 12, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0236034 A1) in view Petit (US 9,191,299 B1) further in view of Ashwood-Smith (US 2018/0373771 A1).
As to claims 4, 11 and 18, Smith and Petti do not teach the instructions, when executed by the at least one processor, cause the at least one computing device to at least: perform a comparison of the actual resource usage to a target resource usage for the node; determine a recognized capacity based on a reported capacity for the task execution engine. However, Ashwood-Smith teaches
perform a comparison of the actual resource usage to a target resource usage for the node (A given node can then compare its resource usage to its adjacent node, paragraphs [171]); and
determine a recognized capacity based on a reported capacity for the task execution engine (when an operator of the distributed DB determines a need for additional capacity, paragraph [113-114]; the resource to be balanced could be storage capacity. In another example, it could be processor availability or input/output capacity, or any other such capacity as would be apparent to those skilled in the art, and a result of the comparison of the actual resource usage to the target resource usage for the node, paragraphs [171]).
It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of the instructions, when executed by the at least one processor, cause the at least one computing device to at least: perform a comparison of the actual resource usage to a target resource usage for the node; determine a recognized capacity based on a reported capacity for the task execution engine as taught by Ashwood-Smith into Petit to allow the EID name space associated with the respective communication devices to move easily without any impact to the core routing paths and connectivity between the Route locators.

As to claim 6, Ashwood-Smith teaches the capacity is the recognized capacity (when an operator of the distributed DB determines a need for additional capacity, paragraph [111]).

As to claims 7 and 20, Ashwood-Smith teaches wherein the persistent queue is unique to the task execution engine or a local monitor that reports resource usage for the node (each node can measure its usage of the resource in question. A given node can then compare its resource usage to its adjacent node. This may be achieved by requesting that an adj accent node provide a usage report. Upon receipt of a report from a neighboring node a comparison can be performed. In some examples, the nodes may exchange resource usage reports with the neighboring nodes at fixed intervals. If a node determines that there is an imbalance (in some cases an imbalance in excess of a defined threshold), it moves a number of stored records to the neighboring node, paragraph [171]).

As to claim 12, Ashwood-Smith teaches wherein the recognized capacity is reduced to a fraction of the reported capacity, and the fraction is determined based on a number of time periods that the actual resource usage exceeds the target resource usage (when an operator of the distributed DB determines a need for additional capacity, paragraph [113-114]; the resource to be balanced could be storage capacity. In another example, it could be processor availability or input/output capacity, or any other such capacity as would be apparent to those skilled in the art, and a result of the comparison of the actual resource usage to the target resource usage for the node, paragraphs [171]).

As to claim 13, Ashwood-Smith teaches wherein the capacity is the recognized capacity (when an operator of the distributed DB determines a need for additional capacity, paragraph [111]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0236034 A1) in view Petit (US 9,191,299 B1) further in view of Achtermann (US 6,912,586 B1).
As to claim 14, Smith and Petit teaches the task execution engine or a local monitor that reports resource usage for the node (executing, at the first server, the first task utilizing the state information associated with the first task; (d) communicating, from the first server to a second queue, a first result of the first task, the first result including state information for the first result, claims 1-3). 
Smith and Petit do not teach the persistent queue is unique.  However, Achtermann teaches persistent queue is unique (a persistent queue at the repeaters according to its priority, and returns to the application and unique ID that can be used as a correlator for the results, col. 2, lines 20-38).

It would have been obvious to one of ordinary skill in the art before effective fling date of claimed invention to incorporate the teaching of persistent queue is unique as taught by Ashwood-Smith into Petit to allocate a specific period of time for the bulk data transfer to more efficiently utilize network resources.

Allowable Subject Matter
Claims 4, 5, 6, 11, 12, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195